Citation Nr: 1203027	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon cancer, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim on appeal.

In a written statement received in November 2010, the Veteran raised a claim of entitlement to service connection for asbestosis, due to in-service asbestos exposure.  This claim is not on appeal to the Board as it has never been considered by the RO.  Therefore, it is REFERRED to the RO for proper development and consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of colon cancer, claimed as due to asbestos exposure.  After a thorough review of the Veteran's claims file and despite the extensive procedural history, the Board has determined that the claim must be remanded to obtain additional evidence.

In that regard, the Board obtained a VHA opinion from a VA oncologist.  The resulting September 2011 opinion noted that studies indicated that individuals exposed to asbestos that later developed mesothelioma showed a "modest increase in GI cancers," but that about 20 percent of those diagnosed with mesothelioma did not have documented asbestos exposure.  In the oncologist's experience, asbestos exposure resulted in "very aggressive tumors that respond poorly to therapy, have short remissions, and almost always result in rapid relapses and death."  The oncologist stated that he would expect similar types of aggressiveness in any cancer other than mesothelioma caused by asbestos exposure.  The oncologist discussed two studies supporting that conclusion, though noting that one of the studies was valid but that as the study was conducted by Exxon Biomedical Sciences a conflict of interest might exist.  As to the other study, by the National Academy of Sciences, the oncologist stated that the authors concluded that the evidence was suggestive but not sufficient to infer a causal relationship between asbestos exposure and colorectal cancer.  Based on the foregoing, the oncologist concluded that there was insufficient evidence to infer a causal relationship between asbestos exposure and colorectal cancer.  As to rationale, the oncologist noted the above studies, the relatively non-aggressive nature of the Veteran's colon cancer, that the age where the Veteran was diagnosed with colon cancer was typical.  As discussed above, the oncologist noted that he had not been able to review the Veteran's entire medical chart, as it was not part of the record, but suggested that one could expect risk factors including obesity, sedentary life-style, tobacco use, family history, consumption of alcohol and red or processed meats, or chronic inflammatory bowel disease.  If the Veteran did not exhibit such risk factors, "his case might be looked at more favorably."

At the time of the September 2011 VHA opinion, the Veteran had not provided his complete private medical chart or authorization for the VA to obtain such records directly from his private treatment provider, despite multiple requests to provide all information in support of his claim.  As such, a complete review of the Veteran's medical chart as noted by the September 2011 VA oncologist was not possible.  

Following the September 2011 VHA opinion the Board received a statement from the Veteran, received by the RO in St. Louis in November 2010, wherein he claimed that his private internist, Dr. Mark Farron, had diagnosed him with asbestosis and attributed such disability to his military service.  In addition, the Veteran provided a signed authorization and consent to obtain private medical records from Dr. Farron.  The Veteran specifically noted treatment with Dr. Farron from 1982.  Given the foregoing September 2011 VHA opinion and the receipt of authorization to obtain the Veteran's medical records prior to his diagnosis of colon cancer in 1998, the Board concludes that a remand is required to allow the RO/AMC the opportunity to obtain the Veteran's private medical records and to consider those records in light of the September 2011 VHA opinion, taking any additional development necessary in light of the private records, as necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all private treatment records from Dr. Mark Farron, pursuant to the authorization and consent to release information received in November 2010.  Should an updated authorization be required, please attempt to obtain such authorization from the Veteran.

2.  After the above private medical information is obtained, to the extent possible, the RO/AMC is directed to consider the obtained information in light of the September 2011 VHA opinion and, based on the content of the medical evidence received, undertake additional development as deemed necessary, to include obtaining an additional medical opinion, as appropriate.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



